PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Luman et al.
Application No. 15/959,084
Filed: 20 Apr 2018
For: Freehand Ring and Method of Use Thereof

:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:

This is a decision on the request for refund received March 29, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,050, stating in part that “[p]ayment was withdrawn but system didn’t generate a receipt and the documents for the associated response did not get uploaded into the file history.  This happened twice.  The request for refund for the other error is being filed separately”. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,050 ($525 duplicate fee paid on March 7, 2021 + $525 duplicate Fee Paid March 8, 2021) will be refunded to petitioner’s deposit account.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions